Citation Nr: 0030218	
Decision Date: 11/17/00    Archive Date: 11/22/00	

DOCKET NO.  97-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June 1986 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board previously remanded this appeal in December 1998.  


FINDING OF FACT

The veteran's currently manifested nevoid telangiectasia may 
not be dissociated from his active service.  


CONCLUSION OF LAW

Nevoid telangiectasia was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been afforded VA examinations and a personal 
hearing.  Although the record does not indicate that the 
veteran's representative has been afforded an opportunity to 
make a presentation subsequent to the Board's remand, in 
light of the Board's decision herein, affording such 
opportunity would only result in additional delay without 
providing any additional benefit to the veteran.  The veteran 
will not be prejudiced as a result of the Board proceeding 
with this decision without further presentation by the 
veteran's representative.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  With a chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The report of a July 1995 service examination reflects 
diagnoses including blanching, reddish, lacy-appearing rash 
in the biceps regions, bilaterally.  The report of a May 1996 
VA general examination reflects that the veteran had a rash 
on his right shoulder.  

The report of a June 1999 VA dermatology examination reflects 
that the veteran reported a skin eruption initially in 1987.  
He reported that it initially only involved the upper half of 
the right upper arm but slowly spread to involve the lower 
half of the right upper arm as well as spotty involvement of 
the right chest and left arm.  The veteran indicated that he 
was working with missiles at the time and believed that the 
skin eruption might be related to radiation exposure.  On 
examination, there was a skin eruption involving the right 
upper half of the upper arm above the elbow as well as a 
small sulci of the right chest and an approximately 2-inch 
area of the left arm.  There was also a fainter area in the 
left upper back.  Biopsies were taken.  The diagnoses 
included nevoid telangiectasia.  The examiner commented that 
there was no evidence of radiation dermatitis and the final 
diagnosis was essential telangiectasia.  It was indicated 
that this was an acquired entity in adulthood associated with 
proliferation of mast cells around blood vessels.  The 
examiner indicated that this condition is chronic, but since 
it was essential, there was no evidence other than temporal 
suggesting service connection.  A careful reading of the 
examination report reflects that the examiner dissociates the 
veteran's telangiectasia from any exposure to radiation and 
thus concludes that it is not related to his military 
service, but the examiner also clearly associates the 
veteran's nevoid telangiectasia with his active service.  In 
this regard, the examination report reflects that the 
appearance of telangiectatic matted eruption, "as noted 
above," is a reference to the veteran's skin condition 
during his active service.  Therefore, the examiner is 
clearly indicating that the veteran's nevoid telangiectasia 
existed during his active service and is chronic.  
Accordingly, while the examiner has dissociated the current 
skin disorder from any exposure to radiation, a preponderance 
of the evidence reflects that the veteran's nevoid 
telangiectasia is chronic and was initially manifest during 
his active service.  Therefore, service connection for this 
disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.  


ORDER

Service connection for nevoid telangiectasia is granted.  



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals






